           Case 1:20-cv-09708-CM Document 4 Filed 12/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OSMONDO SMITH,
                             Petitioner,                     20-CV-9708 (CM)

                    -against-                                20-CV-10351 (CM)
CHRISTOPHER MILLER, Superintendent,                          ORDER
                             Respondent.

COLLEEN McMAHON, Chief United States District Judge:

       On November 17, 2020, Petitioner filed a notice of motion expressing his intention to file

a petition for a writ of habeas corpus under 28 U.S.C. § 2254 to challenge his January 12, 2016

Bronx County judgment of conviction. The Clerk of Court opened the motion as a new civil

action and assigned it docket number 20-CV-9708. Two days later, on November 19, 2020,

Petitioner filed a letter in that case, advising the Court that the copy machine in Great Meadow

Correctional Facility has been broken for three weeks, and he therefore requested an extension of

time to file his § 2254 petition. 1 On December 8, 2020, Petitioner filed a signed petition for a

writ of habeas corpus under 28 U.S.C. § 2254 challenging his January 12, 2016 Bronx County

judgment of conviction. The Clerk of Court opened this petition as a new civil action under

docket number 20-CV-10351.

       Because Petitioner’s November 17, 2020, and December 8, 2020 filings seek to challenge

the same conviction, the Court directs the Clerk of Court to: (1) administratively close the action

under docket number 20-CV-10351; and (2) file the § 2254 petition, which is currently docketed

as ECF No. 1 in the action under docket number 20-CV-10351, as an amended petition in the


       1
         By order dated December 9, 2020, the Court directed Petitioner to pay the $5.00 filing
fee required to file a writ of habeas corpus under§ 2254, or to submit a completed and signed
request to proceed in forma pauperis (IFP) to proceed without prepayment of fee. See 28 U.S.C.
§§ 1914, 1915.
            Case 1:20-cv-09708-CM Document 4 Filed 12/10/20 Page 2 of 2




action under docket number 20-CV-9708. Thereafter, the claims asserted in Petitioner’s

December 8, 2020 petition will proceed under docket number 20-CV-9708. Petitioner is directed

to include docket number 20-CV-9708 on all papers that he submits in support of his petition.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket.

         The Clerk of Court is further directed to: (1) administratively close the action under

docket number 20-CV-10351; and (2) file the § 2254 petition, which is currently docketed as

ECF No. 1 in the action under docket number 20-CV-10351, as an amended petition in the action

under docket number 20-CV-9708.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     December 10, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
